743 N.W.2d 563 (2008)
Denise MOYER, Plaintiff-Appellee,
v.
Nancy SIELOFF and Kenneth Sieloff, Defendants-Appellants.
Docket No. 134936. COA No. 276154.
Supreme Court of Michigan.
January 24, 2008.
On order of the Court, the application for leave to appeal the August 14, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the decision of the Macomb Circuit Court denying summary disposition to the defendants on the ground that the defendants' knowledge of an ice hazard rendered the open and obvious doctrine inapplicable. Because the plaintiff was a licensee, the defendants only had a duty to warn the plaintiff of hidden dangers known to the defendants. Stitt v. Holland Abundant Life, 462 Mich. 591, 596, 614 N.W.2d 88 (2000). The fact that the danger was known to the defendants does not mean that the danger was hidden to the plaintiff. We REMAND this case to the Macomb Circuit Court for further consideration of the defendants' motion for summary disposition to determine whether the icy condition that allegedly caused the plaintiff's injury was open and obvious. Lugo v. Ameritech, 464 Mich. 512, 629 N.W.2d 384 (2001).
We do not retain jurisdiction.